,De Couecy, J.
The plaintiff owned a portable saw mill. At different times between 1892-and 1899 he sawed and prepared for market the wood growing on certain timber lots, which were bought and paid for by the defendant’s intestate. The plaintiff has been paid the price agreed upon for sawing and preparing the timber. He now contends that it was orally agreed between them that upon the purchase of each lot he was to have a certain share of the net profits; and this bill, brought in 1913, prays for an accounting of the lumber marketed and for an interest in certain of-the wood lots now standing in the name of the defendant’s intestate.
The facts as set out in the master’s report are meagre. The reason given for this is the unsatisfactory evidence presented by the plaintiff, who kept no written account of the lumber' sawed by him. There is no express finding as to whether the relation existing between the parties was one of partnership. This, however, is not vital in view of the findings that “at the time of the bring*387ing of the plaintiff’s bill, there was nothing due from the defendant to the plaintiff” and “the plaintiff had no interest in the several parcels of said wood land.” These findings are supported by subsidiary ones, such as the settlement and note of 1895, the receipt in full given by the plaintiff in 1901 and the failure of the plaintiff to make any claim for years and until the incapacity of the defendant’s intestate.
-
The exceptions to the master’s report must be overruled. They consist of objections to his findings of fact, and to his failure to find certain other alleged facts, together with requests for the report of certain portions of the evidence. Under the rule issued to him the master rightly refused to report the evidence; and in the absence of the same we cannot revise his findings of fact. The
motion to recommit the report, and that to discharge the reference to the master, were addressed to the discretion of the judge, and we cannot say that it was exercised wrongly. Cook v. Scheffreen, 215 Mass. 444. Nesson v. Gilson, 224 Mass. 212.
The decree confirming the master’s report and dismissing the bill must be affirmed. And it is

So ordered.